                                                Case 5:17-cr-00560 Document 310-9 Filed on 12/14/18 in TXSD Page 1 of 1




                                                                    BCT 2

             $3,000
         CS Commission        $         $         $1,500
                                              CS Commission
                                                                                                                           Rest of $ Disbursed
                                                                                                                          to Laredo Businesses



                                                                                                 $                                                                      $
            Galvan-
           Constantini         3/26/2012                                                                                       3/26/2012                        3/26/2012

                             $199,866 to CS                                                      $                            $80,000 to
                                                                                                                                                    $        LPD pulls over R.M.
  U.S.                         in Laredo                                                                                     R.M. in Laredo                    $80,000 seized.


                                                          CS
                                                                                                                                                           Velasquez-       Arciniega-
                                                                                                                                                             Flores         Hernandez

                                                                                                                               3/26/2012
                                                                                                                               $30,000 to
                                                                                                                          Velasquez Transportes
                                                                                                                               Warehouse
                                                                                                                                                          $ TRANSFER FACILITATOR/
                                                                                                                                                                 SHIPPER




                                                                                                                                              CS and Arciniega discuss
                                                                                                                                                seizure and refers to
                            Ochoa-Rivera                                                                                                          Tio as his “Boss”
MEXICO                       (Tio Polo)

                         MEXICAN LEAD BROKER
